Exhibit AMERICAN MOTIVE POWER, INC. DECEMBER 31, 2 TABLE OF CONTENTS Page Independent Auditors’ Report F-2 Financial Statements Balance Sheets F-3 Statements of Operations F-4 Statements of Changes in Capital Deficit F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 F-1 Independent Auditors' Report Board of Directors American Motive Power, Inc. Dansville, New York We have audited the accompanying balance sheets of American Motive Power, Inc. as of December31, 2007 and 2006 and the related statements of operations, capital deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of American Motive Power, Inc. at December31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ BDO SEIDMAN, LLP Certified Public Accountants Kalamazoo, Michigan March31, F-2 American Motive Power, Inc. Balance Sheets December 31, 2007 2006 ASSETS CURRENT ASSETS Cash $ 285,374 $ 680,945 Accounts receivable, net of allowance for doubtful accounts of $2,500 for 2006 819,840 165,936 Inventories, net 620,272 1,083,045 Prepaid expenses 83,774 227,926 Costs and estimated earnings in excess of billings on uncompleted contracts 671,590 - Total current assets 2,480,850 2,157,852 PROPERTY AND EQUIPMENT, net 2,758,246 2,708,209 Total Assets $ 5,239,096 $ 4,866,061 LIABILITIES AND CAPITAL DEFICIT CURRENT LIABILITIES Due to related parties $ 8,240,962 $ 6,870,871 Note payable 250,000 - Current portion of long term debt 482,833 239,356 Accounts payable 2,124,918 1,943,545 Accrued expenses 811,903 181,519 Billings in excess of costs and estimated earnings on uncompleted contracts 9,060 - Total current liabilities 11,919,676 9,235,291 LONG TERM LIABILITIES Long-term debt, net of current portion 2,209,906 514,754 Total liabilities 14,129,582 9,750,045 Commitments and Contingencies - See Notes CAPITAL DEFICIT Common stock, no par value; 75,000 shares authorized; issued and outstanding -0- shares at December 31, 2007 and 2006 - - Common stock, non-voting, $0.01 par value; 100,000 shares authorized; issued and outstanding 100,000 shares at December 31, 2007 and -0- at December 31, 2006 1,000 - Common stock, voting, $0.01 par value; 100,000 shares authorized; issued and outstanding 100,000 shares at December 31, 2007 and -0- at December 31, 2006 1,000 - Accumulated deficit (8,892,486 ) (4,883,984 ) Total capital deficit (8,890,486 ) (4,883,984 ) Total Liabilities and Capital Deficit $ 5,239,096 $ 4,866,061 The accompanying notes are an integral part of these financial statements. F-3 American Motive Power, Inc. Statements of Operations Years Ended December 31, 2007 2006 Service revenue $ 6,151,613 $ 3,034,730 Cost of revenue 7,826,215 5,440,077 Gross loss (1,674,602 ) (2,405,347 ) Selling, general and administrative expenses 1,669,850 1,155,453 Loss from operations (3,344,452 ) (3,560,800 ) Other income (expense) Interest expense (670,852 ) (331,201 ) Other income 6,802 - (664,050 ) (331,201 ) Net loss $ (4,008,502 ) $ (3,892,001 ) The accompanying notes are an integral part of these financial statements. F-4 American Motive Power, Inc. Statements of Capital Deficit Common Stock - Non-voting Common Stock - Voting Accumulated Shares Amount Shares Amount Deficit Total Balances, December 31, 2005 - $ - - $ - $ (991,983 ) $ (991,983 ) Loss - 2006 (3,892,001 ) (3,892,001 ) Balances, December 31, 2006 - $ - - $ - $ (4,883,984 ) $ (4,883,984 ) Issuance of common stock 100,000 1,000 100,000 1,000 2,000 Loss - 2007 (4,008,502 ) (4,008,502 ) Balances, December 31, 2007 100,000 $ 1,000 100,000 $ 1,000 $ (8,892,486 ) $ (8,890,486 ) The accompanying notes are an integral part of these financial statements. F-5 American Motive Power, Inc. Statements of Cash Flows Years ended December 31, 2007 2006 OPERATING ACTIVITIES Net loss $ (4,008,502 ) $ (3,892,001 ) Adjustments to reconcile net loss to net cash utilized in operating activities: Depreciation and amortization 362,116 98,627 Bad debts 9,149 2,500 Gain on sale of assets (6,802 ) - Changes in: Accounts receivable (663,054 ) (168,436 ) Inventories 462,773 (1,083,045 ) Prepaid expenses 144,152 (27,926 ) Costs and estimated earnings in excess of billings (671,590 ) - Accounts payable 181,373 1,913,543 Accrued expenses 630,384 144,655 Billings in excess of costs and estimated earnings 9,060 - Net cash utilized in operating activities (3,550,941 ) (3,012,083 ) INVESTING ACTIVITIES Acquisition of property and equipment (271,703 ) (2,122,089 ) Net cash utilized in investing activities (271,703 ) (2,122,089 ) FINANCING ACTIVITIES Borrowings from related parties 1,417,710 5,853,911 Short term borrowings, net 250,000 - Payments on capital lease and installment obligations (242,637 ) (121,455 ) Proceeds from issuance of long term debt, bank 2,000,000 - Proceeds from the issuance of common stock 2,000 - Net cash provided by financing activities 3,427,073 5,732,456 INCREASE (DECREASE) IN CASH (395,571 ) 598,284 Cash, beginning of year 680,945 82,661 Cash, end of year $ 285,374 $ 680,945 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 260,253 $ 50,916 Equipment acquired under capital leases $ 181,267 $ 567,491 The accompanying notes are an integral part of these financial statements. F-6 AMERICAN MOTIVE POWER, INC. NOTES TO FINANCIAL STATEMENTS TWO YEARS IN THE PERIOD ENDED DECEMBER 31, 2007 Note 1. Nature of Business and Significant Accounting Policies Company's Activities: AMERICAN MOTIVE POWER, INC. (the “Company”), a Nevada S Corporation located in Dansville, New York, is engaged in the business of repairing, remanufacturing, and rebuilding locomotives and locomotive engines as well as providing related goods and services to the railroad industry. Significant Accounting Policies: Basis of accounting: The financial statements of the Company have been prepared in conformity with accounting principles generally accepted in the United States. Use of estimates: The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses.Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements.Accordingly, upon settlement, actual results may differ from estimated amounts. Certain estimates that are particularly susceptible to change in the near term include the allowance for doubtful accounts, the lower of cost or market adjustment for inventories, and revenues earned on uncompleted projects. Accounts receivable and allowance for doubtful accounts: Accounts receivable are stated at the outstanding principal balance, net of any charge-offs and the allowance for doubtful accounts.The Company provides an allowance for doubtful accounts based upon the specific identification of accounts receivable where collection is no longer deemed probable and an allowance based upon the level of total accounts receivable balances.In determining the allowance, management evaluates the payment history and other known information for individual accounts, historical losses, and current economic conditions.Individual accounts are charged-off against the allowance in the period that the receivable is deemed uncollectible.Recoveries of receivables previously charged-off are recorded as income in the period received. Inventories: Inventories, consisting of materials for use in the ordinary course of business, are stated at the lower of cost or market.Cost is determined by the first-in, first-out method. F-7 AMERICAN MOTIVE POWER, INC. NOTES TO FINANCIAL STATEMENTS TWO YEARS IN THE PERIOD ENDED DECEMBER 31, 2007 NOTE
